The judgment of the *475court (Preston, J., not sitting in the case, having been of counsel) was pronounced by
Rost, J.
The motion to dismiss in this case, on the ground that more than one year elapsed from the rendition of the judgment to the day of the service of the citation of appeal, must be overruled. The plaintiff used due diligence in trying to ascertain the residence of the appellee, but the various attempts she made to discover it were frustrated by the acts of the appellee herself. Under those circumstances the limitation of one year cannot be invoked by her.
On the merits, this case does not differ from that of Roquet v. Richardson, 3 L. R. 452. In this case, as in that, the record does not establish such criminal concealment or illegal hiring of the slave of the plaintiff by the defendant, as will subject the said defendant to the penalties-.of the acts of 1807 and 1809. Moreau’s Digest, p. 119, 120.
The petition contains a claim for the sums expended in the recovery of the slave, and also a prayer for general relief.
We are of opinion that the forged pass which the slave showed the defendant, when she hired a room from her, is not sufficient to protect her against this portion of the claim. She should have made inquiry and ascertained whether the pass was genuine.
There is no satisfactory proof of the value of the services of the slave. But it is shown she cost $500, and we cannot err in allowing as damages legal interest on that sum during the time she occupied a room in the defendant’s house.
The plaintiff is also entitled to recover three dollars for the taking up of the slave, under the act of 1848. Sess. Acts, p. 166.
It is therefore ordered, that the judgment in' this case be reversed, and that there be judgment in favor of the plaintiff for seventeen dollars; with costs in both courts.